    Case 2:15-cv-00481-RFB-VCF Document 73 Filed 06/10/20 Page 1 of 3
1 Marquis  Aurbach Cuffing
  Terry A. Coffing, Esq.
2 Nevada Bar No. 4949
  Michael D. Maupin, Esq.
3 Nevada Bar No. 13721
  10001 Park Run Drive
4 Las Vegas, Nevada 89145
  Telephone: (702) 382-0711
5 Facsimile: (702) 382-5816
  tcoffing@maclaw.eorn
6 mmaupin@maclaw.com
    Attorneys for Defendant,
7   Michael Mona, Jr.
 8                            UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10 MICHAEL RUTH, and OTILDA                                 Case No.: 2:15-cv-00481-RFB-VCF
   LAMONT, Derivatively on Behalf of
11 CANNAVEST CORP.,

12                         Plaintiff,
13          vs.
   MICHAEL MONA, JR., BART P.                            MOTION FOR SUBSTITUTION OF
14 MACKAY, and LARRY RASKIN,                                      COUNSEL
                    Defendants,
15
         and
16
   CANNAVEST CORP., now known as
17
   CV Sciences, Inc
18                  Nominal Defendant.

19
            Terry A. Coffing, Esq. and Michael D. Maupin, Esq. of the law firm of Marquis
20
     Aurbach Coffing, is hereby substituted as counsel of record for Defendant, Michael Mona,
21
     Jr. in the above-entitled action, in place and stead of William R. Urga, Esq., of the law firm
22
     Jolley Urga Woodbury Holthus & Rose; and S. Todd Neal, Esq. and Sean M. Sullivan, Esq.,
23
     of the law firm of Procopio Cory Hargreaves & Savitch L P.
24
            Dated this day of June, 2020.
25
26                                                          Defent n ,        Mona, Jr.

27
                                              Page 1 of 3
                                                                               MAC:13804-013 4046292_1
      Case 2:15-cv-00481-RFB-VCF Document 73 Filed 06/10/20 Page 2 of 3



 1           I hereby CONSENT to the above and foregoing substitution.
 2           Dated this 10
                        __ day of June, 2020.
 3                                                  PROCOPIO, CORY, HARGREAVES &
                                                    SAVITCH LLP
 4

 5
                                                  By: /s//s/Sean
                                                  By:        SeanM.
                                                                  M.Sullivan
                                                                     Sullivan
 6                                                   S. Todd Neal (Admitted Pro Hac Vice)
                                                     Sean M. Sullivan (Admitted Pro Hac Vice)
 7                                                   525 B. Street, Suite 220
                                                           Diego, CA
                                                     San Diego,   CA 92101
 8                                                   Tel: (619) 238-1900
                                                     Attorneys for Defendants, Bart P. Mackay,
 9                                                   Larry Raskin, and Cannavest Corp. a/k/a CV
                                                     Sciences, Inc.
10

11           I am duly
                  duly admitted
                       admitted to practice
                                   practice in this
                                               this District
                                                    District and
                                                             and hereby
                                                                 hereby ACCEPT
                                                                        ACCEPT the above and
12 foregoing
   foregoing substitution
             substitution as
                          as attorney
                             attorney for Defendant, Michael
                                      for Defendant, Michael Mona,
                                                             Mona, Jr. in the
                                                                           the above-entitled
                                                                                above-entitled
13 action.

14                      __ day of June, 2020.
             Dated this 10
15                                                  MARQUIS AURBACH COFFING
16

17                                                       /s/Michael
                                                    By: /s/ Michael D.
                                                                     D. Maupin
                                                       Terry A. Coffing, Esq.
18                                                     Nevada Bar No. 4949
                                                       Michael D. Maupin, Esq.
19                                                     Nevada Bar No. 13721
                                                       10001 Park Run Drive
20                                                     Las Vegas, Nevada 89145
                                                       Attorneys for Defendant,
21                                                     Michael Mona, Jr.
22                                               ORDER
23 IT IS SO ORDERED.

24                      10th day of June, 2020.
             Dated this ____
25                                                            ______________________________
                                                                              MAGISTRATE
                                                              UNITED STATES DISTRICT   JUDGE
26                                                            JUDGE
27
                                                Page 2 of 3
                                                                              MAC:13804-013 4046292_1
      Case 2:15-cv-00481-RFB-VCF Document 73 Filed 06/10/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2         I hereby
              hereby certify
                      certify that
                               that I Ielectronically
                                         electronically filed
                                                         filed the    foregoing MOTION
                                                                the foregoing   MOTION FOR
                                                                                       FOR
 3 SUBSTITUTION OF COUNSEL with the Clerk of the Court for the United States District

 4 Court by using the court’s                      10 day of June, 2020.
                      court's CM/ECF system on the ____
 5         N       I further certify that all participants in the case are registered
                                                                           registered CM/ECF users
 6 and that service will be accomplished by the CM/ECF system.

 7         ❑       I further certify
                             certify that some of the
                                                  the participants
                                                      participants in the case
                                                                          case are
                                                                               are not
                                                                                   not registered
                                                                                        registered
 8 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

 9 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days

10 to the following non-CM/ECF participants:

11

12
                                                   /s/ Rosie Wesp
13                                               An employee of Marquis Aurbach Coffing
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             Page 3 of 3
                                                                              MAC:13804-013 4046292_1
